Citation Nr: 0720748	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-27 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from July 1948 through June 
1951. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appellant filed a motion to advance his appeal on the 
Board's docket.  That motion was granted in July 2007.  38 
U.S.C.A. § 7107 (West 2005); 
38 C.F.R. § 20.900(c) (2006).

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran has, nor has he ever had, auditory thresholds of 40 
decibels or greater for either ear in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz, or auditory thresholds 
of 26 decibels or greater for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz, or speech 
recognition scores of less than 94 percent.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are not met.
 38 U.S.C.A. §§ 1110, 1131 (West 2005); 38 C.F.R. §§ 
3.303(a), 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for bilateral 
hearing loss.  Generally, for service connection, the record 
must contain (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury."
See Pond v. West, 12 Vet. App. 341, 346 (1999).  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.385, medical evidence of current hearing 
loss requires a showing that the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or that the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  Competent medical evidence meeting 
these criteria must be in the claims folder to establish a 
current hearing loss disability before service connection can 
be granted.  There is no such evidence in this claims folder.

The veteran filed his claim in July 2003.  The entire body of 
evidence surrounding this claim fails to show that the 
veteran has a current hearing loss disability as defined by 
VA regulation.  VA outpatient treatment records show that he 
denied complaints of hearing loss several time. See February 
2001, November 2001, and June 2002 outpatient treatment 
reports.  In May 2004, the veteran was afforded a VA 
audiological examination.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
35
30
LEFT
20
25
20
30
45

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 98 percent in the left ear.  
While the VA examiner diagnosed sensorineural hearing loss, 
the clinical evidence does not show a hearing loss disability 
as it is defined in 38 C.F.R. § 3.385.  In other words, the 
severity of the hearing loss does not meet the eligibility 
requirements to designate it as a hearing loss disability.  
Without such a disability, service connection is not 
warranted.

The veteran's claims throughout the record that he has 
hearing loss does not equate to competent medical evidence of 
a current diagnosis.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Competent medical evidence of a current hearing loss 
disability, as defined by VA regulation, is required for 
service connection.  Because there is no such evidence, the 
preponderance of the evidence is against the veteran's claim.  

Because the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claim for entitlement to service 
connection for bilateral hearing loss.  Sufficient evidence 
is available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

VA sent the veteran a letter in August 2003 informing him of 
the evidence necessary to establish entitlement to service 
connection.  The veteran was notified of what was necessary 
to establish his claim, what evidence he was expected to 
provide, and what VA would obtain on his behalf.  The letter 
also asked the veteran to send VA any medical reports he had.  
This letter satisfied the requirements of 
38 C.F.R. § 3.159(b)(1) (2006).  While the veteran was not 
informed of the type of evidence necessary to establish an 
effective date or a disability rating, as is required under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), these issues 
are moot considering the disposition of this issue on the 
merits.  

VA also has a duty to assist the veteran in substantiating 
his claim under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's 
statements, his service medical records, and VA treatment 
records have been associated with the claims folder.  The 
veteran was afforded a VA examination and the May 2004 report 
is of record.  The veteran has not notified VA of any 
additional available relevant records with regard to his 
hearing loss claim.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of these claims 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

The veteran is seeking service connection for tinnitus.  He 
was afforded a VA examination in May 2004.  The examiner 
provided a current tinnitus diagnosis, but was unable to 
render an opinion as to a nexus between the veteran's 
tinnitus and his service without resorting to speculation.  
Since then, a July 2004 statement from a private physician 
was received indicating that the veteran has treated for 
tinnitus since 1998.  There is no evidence in the claims 
folder showing that VA assisted the veteran to obtain these 
relevant private treatment records, as is required under 
38 C.F.R. § 3.159(c)(1)(2006).  As such, a remand is required 
such that all relevant evidence regarding the veteran's 
tinnitus can be associated with the claims folder.

Also, since the May 2004 VA examination, the veteran's spouse 
submitted a statement recalling that the veteran has 
complained of buzzing in his ears during the course of their 
50-year marriage.  This is the first evidence presented that 
takes the veteran's symptomology back to the time immediately 
following service.  As such, an addendum nexus opinion is 
warranted once all relevant evidence is associated with the 
claims folder.  38 C.F.R. § 3.159(c)(4) (2006).

Finally, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision.  As such, this matter must 
be remanded for proper notice under 38 C.F.R. § 3.159(b)(1), 
including corrective notice under Dingess.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b), including issuing corrective 
notice that is compliant with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(1), including obtaining all 
relevant private treatment records 
regarding the veteran's tinnitus and 
associating them with the veteran's claims 
folder. 

3.  Once the above development is 
complete, obtain an addendum to the May 
2004 VA examination report.  This addendum 
should address the issue of whether there 
is a nexus between the veteran's currently 
diagnosed tinnitus and his service.  

The physician should provide an opinion 
regarding the etiology of the veteran's 
tinnitus by addressing the following 
question:  is it more likely than not 
(i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
tinnitus manifested in service, or was 
caused by noise exposure during service?  
A complete rationale should be provided 
for any opinion expressed.

4.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


